DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 09/09/2020.
In the instant application, claims 7-13, 24-33 are cancelled; Claims 35-37 are new; Claims 1, 14 and 34 are independent claims; Claims 1-6, 14-23 and 34-37 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invention to file provisions of the AIA .
Drawings
The drawings submitted on 09/09/3030 are acceptable.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/09/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/09/2020 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-6, 14-21, 23 and 34-37 rejected under 35 U.S.C. 103(a) as being obvious over Chen et al. (“Chen,” US 2014/0168166), published on June 19, 2014 in view of KANG et al. (“Kang,” US 2014/0075377), published on March 13, 2014.
Regarding claim 1, Chen teaches a layout method for window control bars, wherein the method is applied to an intelligent terminal (Chen: see pars. 0123-0128 and Fig. 8; an electronic device), the intelligent terminal is connected with a large-screen display (Chen: see pars. 0123-0128 and Fig. 8; the electronic device includes a display unit 801, adapted to display at least one display object. See par. 0100 and Fig. 2; a user operates on a large screen electronic device), at least one window is displayed on the large-screen display (Chen: see pars. 0100-0105 and Fig. 2; a graphical user interface as shown in Figs. 2-6), and the method comprises: 	
	receiving detection information from the large-screen display by the intelligent terminal (Chen: see par. 0092, a detection unit is included in the large screen computer and can detect an operating body within 5 cm above the display unit), wherein the detection information comprises screen operation information (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand) or screen placement information (not selected limitation); 
	determining window layout positions corresponding to the detection information [in a preset window layout table] by the intelligent terminal (Chen: pars. 0102-0103 and Figs. 2-5; the electronic device determines a display position of the first display object based on the first final position information. The display window is adjusted based on determined position where the user’s hand is located), [wherein the window layout table stores the correspondence between various kinds of detection information and window layout positions]; and 
	displaying [calling] a preset window control bar layout interface by the intelligent terminal to lay out the window control bars on the windows displayed on the large-screen display according to the window layout positions (Chen: see pars. 0102-0105 and Figs. 2-6; a display window is adjusted from a first display position of an upper left corner as shown in Fig. 2 to a second display position of a lower right corner as shown in Fig. 4).  	Chen does not appear to teach:
	wherein the window layout table stores the correspondence between various kinds of detection information and window layout positions; and 
	 calling a preset window control bar layout interface by the intelligent terminal to lay out the window control bars on the windows displayed on the large-screen display according to the window layout positions.
	However Kang teaches a method for connecting mobile terminal and external display; Kang further teaches: the intelligent terminal is connected with a large-screen display (Kang: see par. 0059 and Fig. 2;  a mobile device 100 is connected to a large-screen display 200); determine a window layout position corresponding to the detection information in a preset window layout table (Kang: see par. 0061; the window layout of the execution screen is displayed on a connected display device is depended on the window layout policies. See par. 0091; the window layout policies may be mapped to the display devices by resource and stored in the form of a mapping table), wherein the window layout table stores the correspondence between various kinds of detection information and window layout position (Kang: see par. 0091; the storage unit 150 also stores the window layout policies for various types of display devices to provide window layout per display device. The window layout policies may be mapped to the display devices by resource and stored in the form of a mapping table); and calling a preset window control bar layout interface by the intelligent terminal to lay out the window control bars on the windows displayed on the large-screen display according to the window layout positions (Kang: see par. 0063; when the window  layout policy for the display device exists, the corresponding window layout policies is applied and, otherwise a default window layout policy is applied).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Kang and Chen in front of them to include the layout policies store in the form of mapping table as disclosed by Kang with the adjustment of a display object based on detected gesture information of Chen to provide an optimized desktop window environment to the mobile terminal user so as to improve the user convenience and usability and competitiveness of the mobile terminal, to resolve the inconvenience caused by the size-constrained screen of the mobile device and allowing the user to use the mobile terminal in the desktop environment on the large screen of the connected external display device (Kang: see pars 0241-0243).
Regarding claim 3, Chen and Kang teach the layout method of claim 1,
Chen and Kang further teach wherein the window layout table stores the correspondence between the touch screen operation information and preset positions on the lower portions of windows (Kang: see par. 0061; the window layout of the execution screen is displayed on a connected display device is depended on the window layout policies. See par. 0091; the window layout policies may be mapped to the display devices by resource and stored in the form of a mapping table. Chen: pars. 0102-0103 and Figs. 2-5; the electronic device determines a display position of the first display object based on the first final position information. The display window is adjusted based on determined position where the user’s hand is located), and the correspondence between the mouse operation information and preset positions on the upper portions of the windows (Chen: see pars. 0102-0105 and Figs. 2-6; a display window is adjusted from a first display position of an upper left corner as shown in Fig. 2 to a second display position of a lower right corner as shown in Fig. 4).  
Regarding claim 4, Chen and Kang teach the layout method of claim 1,
Chen and Kang further teach wherein the detection information comprises screen placement information; and the screen placement information comprises placement angle information of the large-screen display; the step of receiving detection information from the large-screen display by the intelligent terminal comprises: receiving the placement angle information, detected by a gravity sensor of the large- screen display, of the large-screen display by the intelligent terminal (screen placement information is not the selected limitation).
Regarding claim 5, Chen and Kang teach the layout method of claim 4,
Chen and Kang further teach wherein the window layout table stores the correspondence between the horizontal placement of the large-screen display and preset positions on the lower portions of windows, and/or the correspondence between the vertical placement of the large-screen display and preset positions on the upper portions of the windows (claim 5 depends on claim 4 in which screen placement information is not the selected limitation).  
Regarding claim 6, Chen and Kang teach the layout method of claim 1,
Chen and Kang further teach wherein the method further comprises the step: updating the correspondence between the various kinds of detection information and the window layout positions which is stored in the window layout table (Kang: see par. 0063; the window layout policy may be provided by a provider as default or defined diversely according to the user configuration).
Regarding claim 14, Chen teaches a layout method for window control bars, wherein the method is applied to an intelligent terminal (Chen: see pars. 0123-0128 and Fig. 8; an electronic device), the intelligent terminal comprises or is connected with a display device (Chen: see pars. 0123-0128 and Fig. 8; the electronic device includes a display unit 801, adapted to display at least one display object. See par. 0100 and Fig. 2; a user operates on a large screen electronic device), at least one window is displayed on the display device (Chen: see pars. 0100-0105 and Fig. 2; a graphical user interface as shown in Figs. 2-6), and the method comprises: 
	receiving detection information by the intelligent terminal (Chen: see par. 0092, a detection unit is included in the large screen computer and can detect an operating body within 5 cm above the display unit), wherein the detection information comprises screen operation information (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand) and/or screen placement information (not selected limitation); 
	determining a window layout position [mode] corresponding to the detection information according to the detection information and the preset correspondence between the detection information and the window layout position [modes] by the intelligent terminal (Chen: pars. 0102-0103 and Figs. 2-5; the electronic device determines a display position of the first display object based on the first final position information. The display window is adjusted based on determined position where the user’s hand is located); and laying out the window control bars on the windows displayed on the display device according to the window layout position [mode] corresponding to the detection information by the intelligent terminal (Chen: see pars. 0102-0105 and Figs. 2-6; a display window is adjusted from a first display position of an upper left corner as shown in Fig. 2 to a second display position of a lower right corner as shown in Fig. 4).  
	Chen does not appear to teach layout the window control bars on the windows displayed on the display device according to the determined window layout mode corresponding to the detection information by the intelligent terminal.
	However Kang teaches a method for connecting mobile terminal and external display; Kang further teaches: layout the window control bars on the windows displayed on the display device according to the determined window layout mode corresponding to the detection information by the intelligent terminal (Kang: see par. 0061; the window layout of the execution screen is displayed on a connected display device is depended on the window layout policies. See par. 0091; the window layout policies may be mapped to the display devices by resource and stored in the form of a mapping table. See par. 0063; when the window layout policy for the display device exists, the corresponding window layout policies is applied and, otherwise a default window layout policy is applied). 
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Kang and Chen in front of them to include the layout policies store in the form of mapping table as disclosed by Kang with the adjustment of a display object based on detected gesture information of Chen to provide an optimized desktop window environment to the mobile terminal user so as to improve the user convenience and usability and competitiveness of the mobile terminal, to resolve the inconvenience caused by the size-constrained screen of the mobile device and allowing the user to use the mobile terminal in the desktop environment on the large screen of the connected external display device (Kang: see pars 0241-0243).
Regarding claim 15, Chen and Kang teach the layout method of claim 14,
Chen and Kang further teach wherein the detection information further comprises preset instruction information, and the preset instruction information comprises voice instruction information and/or motion track information and/or click operation information (Chen: see par. 0064; motion tracking parameter information).  
Regarding claim 16, Chen and Kang teach the layout method of claim 15,
Chen and Kang further teach wherein the motion track information comprises a motion direction (Chen: see par. 0067; determine a motion direction of the operating body based on the motion track parameter information of the operating body), and the preset correspondence between the detection information and the window layout modes (Kang: see par. 0061; the window layout of the execution screen is displayed on a connected display device is depended on the window layout policies) comprises: a position change direction, corresponding to the motion direction, of the window control bars relative to window main bodies; wherein, the motion direction comprises a contact sliding direction or a motion direction of a signal of external input equipment on the display device (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand).
Regarding claim 17, Chen and Kang teach the layout method of claim 14,
Chen and Kang further teach wherein the preset correspondence between the detection information and the window layout modes (Kang: see par. 0063; when the window  layout policy for the display device exists, the corresponding window layout policies is applied and, otherwise a default window layout policy is applied) comprises set positions, corresponding to the detection information, of the window control bars relative to the window main bodies, and/or a scaling size, corresponding to the detection information, of the window control bars (Chen: see par. 0099; determines a first display object as an object to be adjusted, display brightness and display size of the first display object is adjusted accordingly).  
Regarding claim 18, Chen and Kang teach the layout method of claim 17,
Chen and Kang further teach wherein the screen operation information comprises touch screen operation information (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand) and/or external input equipment operation information.  
Regarding claim 19, Chen and Kang teach the layout method of claim 18,
Chen and Kang further teach wherein the preset correspondence between the detection information and the window layout modes comprises at least one of the following correspondences (Kang: see par. 0063; when the window  layout policy for the display device exists, the corresponding window layout policies is applied and, otherwise a default window layout policy is applied): (1) the touch screen operation information corresponds to the mode that the window control bars are set on the lower portions relative to the window main bodies positions (Chen: see pars. 0102-0105 and Figs. 2-6; a display window is adjusted from a first display position of an upper left corner as shown in Fig. 2 to a second display position of a lower right corner as shown in Fig. 4), and/or corresponds to expansion of the window control bars; (2) the external input equipment operation information corresponds to the mode that the window control bars are set on the upper portions relative to the window main bodies, and/or corresponds to shrinkage of the window control bars; and (3) the detection information does not comprise the external input equipment operation information corresponds to the mode that the window control bars are set on the lower portions relative to the window main bodies, and/or corresponds to expansion of the window control bars.  
Regarding claim 20, Chen and Kang teach the layout method of claim 17,
Chen and Kang further teach wherein the screen placement information comprises a placement angle of the display device (screen placement information is not the selected limitation).
Regarding claim 21, Chen and Kang teach the layout method of claim 20,
Chen and Kang further teach wherein the preset correspondence between the detection information and the window layout modes comprise at least one of the following correspondences: (1) when the placement angle of the display device is smaller than a first preset value, the window control bars are set on the lower portions relative to the window main bodies correspondingly, wherein the first preset value ranges from 0 degree to 90 degrees; (2) when the placement angle of the display device is greater than a second preset value, the window control bars are set on the upper portions relative to the window main bodies correspondingly, wherein the second preset value ranges from 0 degree to 90 degrees; (3) when the placement angle of the display device is smaller than a third preset value, the window control bars are expanded correspondingly, wherein the third preset value ranges from 0 degree to 90 degrees; and (4) when the placement angle of the display device is greater than a fourth preset value, the window control bars are shrunk correspondingly, wherein the fourth preset value ranges from 0 degree to 90 degrees (claim 21 depends on claim 20 in which screen placement information is not the selected limitation).
Regarding claim 23, Chen and Kang teach the layout method of claim 14,
Chen and Kang further teach wherein the method further comprises the step: updating the preset correspondence between the detection information and the window layout modes (Kang: see par. 0063; the window layout policy may be provided by a provider as default or defined diversely according to the user configuration).
Regarding claim 34, claim 34 is directed to a layout equipment for executing the layout method as claimed in claim 14; Claim 34 is similar scope to claim 14 and is therefore rejected under similar rationale.
Regarding claim 35, Chen and Kang teach the layout equipment of claim 34,
Chen and Kang further teach wherein the display device is a large-screen display device (Chen: see pars. 0123-0128 and Fig. 8; the electronic device includes a display unit 801, adapted to display at least one display object. See par. 0100 and Fig. 2; a user operates on a large screen electronic device. Kang: see par. 0059 and Fig. 2;  a mobile device 100 is connected to a large-screen display 200), and at least one window is displayed on the large-screen display device (Chen: see pars. 0100-0105 and Fig. 2; a graphical user interface as shown in Figs. 2-6), and the operations further comprise: receiving detection information from the large-screen display by the intelligent terminal (Chen: see par. 0092, a detection unit is included in the large screen computer and can detect an operating body within 5 cm above the display unit), wherein the detection information comprises screen operation information (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand) or screen placement information (not selected limitation); determining window layout positions corresponding to the detection information in a preset window layout table by the intelligent terminal (Chen: pars. 0102-0103 and Figs. 2-5; the electronic device determines a display position of the first display object based on the first final position information. The display window is adjusted based on determined position where the user’s hand is located), wherein the window layout table stores the correspondence between various kinds of detection information and window layout positions (Kang: see par. 0061; the window layout of the execution screen is displayed on a connected display device is depended on the window layout policies. See par. 0091; the window layout policies may be mapped to the display devices by resource and stored in the form of a mapping table); and calling a preset window control bar layout interface by the intelligent terminal to lay out the window control bars on the windows displayed on the large-screen display according to the window layout positions (Kang: see par. 0063; when the window  layout policy for the display device exists, the corresponding window layout policies is applied and, otherwise a default window layout policy is applied).  
Regarding claim 36, Chen and Kang teach the layout equipment of claim 34,
Chen and Kang further teach wherein the detection information further comprises preset instruction information, and the preset instruction information comprises voice instruction information and/or motion track information and/or click operation information (Chen: see par. 0064; motion tracking parameter information).  
Regarding claim 37, Chen and Kang teach the layout equipment of claim 34,
Chen and Kang further teach wherein the preset correspondence between the detection information and the window layout modes (Kang: see par. 0063; when the window  layout policy for the display device exists, the corresponding window layout policies is applied and, otherwise a default window layout policy is applied) comprises set positions, corresponding to the detection information, of the window control bars relative to the window main bodies, and/or a scaling size, corresponding to the detection information, of the window control bars (Chen: see par. 0099; determines a first display object as an object to be adjusted, display brightness and display size of the first display object is adjusted accordingly).   

Claims 2 and 22 are rejected under 35 U.S.C. 103(a) as being obvious over Chen and Kang as applied to claim 1 above and further in view of Fox et al. (“Fox,” US 2006/0209016), published on September 21, 2006.
Regarding claim 2, Chen and Kang teach the layout method of claim 1,
Chen and Kang further teach wherein the detection information comprises screen operation information (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand).  
Chen and Kang teach all the limitation above but do not explicitly teach: the screen operation information comprises touch screen operation information and/or mouse operation information]; the step of receiving detection information from the large-screen display by the intelligent terminal comprises: receiving the touch screen operation information sent by the large-screen display when a touch screen operation is detected by the large-screen display by the intelligent terminal; or receiving the mouse operation information sent by the large-screen display when a mouse operation is detected by the large-screen display by the intelligent terminal.
However Fox teaches a system and method that dynamically detects which input device is currently in use. Fox also teach: the screen operation information comprises touch screen operation information and/or mouse operation information (Fox: see par. 0005; detect the type of input device including one or more pointing device, pen and touch digitizers and/ or a mouse, as well as keyboard, hardware buttons, a camera and a microphone); the step of receiving detection information from the large-screen display by the intelligent terminal comprises: receiving the touch screen operation information sent by the large-screen display when a touch screen operation is detected by the large-screen display by the intelligent terminal (Fox: par. 0005; a table input subsystem receives input data, including touch data and mouse data. The table input subsystem analyzes the data to determine which input device is the source, and select the most recently active input device as a currently active input device); or receiving the mouse operation information sent by the large-screen display when a mouse operation is detected by the large-screen display by the intelligent terminal (Fox: par. 0005; a table input subsystem receives input data, including touch data and mouse data. The table input subsystem analyzes the data to determine which input device is the source, and select the most recently active input device as a currently active input device).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Fox, Chen and Kang in front of them to include the method for modifying a data interaction model based on detect input device as disclosed by Fox with the adjustment of a display object based on detected gesture information of Chen to provide a user with a changed user interface behavior and/ or appearance based on the current device, that better enables the user to interact with the program, e.g., more accurately scroll, make selections and so forth (Fox: see par. 0007).
Regarding claim 22, Chen and Kang teach the layout method of claim 18,
Chen and Kang further teach wherein when the detection information at least comprises touch screen operation information (Chen: see par. 0100; when the user’s hand moves from the outside of the display unit to the inside of the display unit, the self-capacitance detection apparatus in the electronic device detects operating information of the user’s hand, that is detects and acquires start position and the final position of the user’s hand).  
Chen and Kang teach all the limitation above but do not explicitly teach: the window layout mode corresponding to the detection information is the window layout mode corresponding to the touch screen operation information; and when the detection information does not comprise touch screen operation information but comprises screen placement information, the window layout mode corresponding to the detection information is the window layout mode corresponding to the screen placement information.  
However Fox teaches a system and method that dynamically detects which input device is currently in use. Fox also teach: the window layout mode corresponding to the detection information is the window layout mode corresponding to the touch screen operation information (Fox: see par. 0005; detect the type of input device including one or more pointing device, pen and touch digitizers and/ or a mouse, as well as keyboard, hardware buttons, a camera and a microphone. A table input subsystem receives input data, including touch data and mouse data. The table input subsystem analyzes the data to determine which input device is the source, and select the most recently active input device as a currently active input device); and when the detection information does not comprise touch screen operation information but comprises screen placement information, the window layout mode corresponding to the detection information is the window layout mode corresponding to the screen placement information (not the selected limitation).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Fox, Chen and Kang in front of them to include the method for modifying a data interaction model based on detect input device as disclosed by Fox with the adjustment of a display object based on detected gesture information of Chen to provide a user with a changed user interface behavior and/ or appearance based on the current device, that better enables the user to interact with the program, e.g., more accurately scroll, make selections and so forth (Fox: see par. 0007).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Lan et al. (US 2014/0101581) – A touchscreen apparatus user interface is adaptive to an operation habit of the user, which enhances convenience for the user to user a touchscreen apparatus with a large screen.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174